Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20                             PageID.400         Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                                   Criminal No. 18-20799
              Plaintiff,
v.                                                                 Honorable Nancy G. Edmunds

D-1 HARRY WISE and
D-2 JAMES ALLEN WISE,

              Defendants.
                               /


                          ORDER DENYING DEFENDANTS’ MOTIONS
                       FOR REVOCATION OF DETENTION ORDER [84] [86]

          This matter is before the Court on Defendants Harry Wise and James Allen Wise

motions for revocation of their detention orders. (ECF Nos. 84 & 86.) Both Defendants

pleaded guilty to drug conspiracy offenses and are in detention awaiting sentencing.

They seek relief from custody because of the COVID-19 pandemic. The Government

opposes the motions and opposes releasing Defendants from custody. The parties have

fully briefed the issues and the Court concludes that a hearing on the motions is not

necessary.1 For the reasons set forth below, the Court DENIES the motions.

     I.        BACKGROUND
          On December 4, 2018 an indictment was filed under seal charging both

Defendants with distribution of controlled substances, death resulting, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(c). On December 5, 2018 Defendants were arrested, and




          1
         On April 13, 2020, the Court held an informal teleconference with the parties regarding issues raised in
the motion and whether a hearing was necessary.

                                                        1
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20                            PageID.401         Page 2 of 7



on December 6, 2018, they were brought before Magistrate Judge Mona K Majzoub who

ordered Defendants temporarily detained pending a detention hearing.

          On December 19, 2018, after a lengthy detention hearing, Magistrate Judge R.

Steven Whalen ordered Defendants released on a $10,000.00 unsecured bond. The

government appealed that decision.                 On December 21, 2018, District Court Judge

Stephen J. Murphy heard the appeal.2 Judge Murphy revoked the order granting bond

and ordered that Defendants be detained pending trial. Defendants did not appeal Judge

Murphy’s order.

          On August 22, 2019, Defendant Harry Wise pled guilty to Count 2 of the

superseding indictment pursuant to a Rule 11 plea agreement. In September 2019,

Defendant James Wise similarly pled guilty pursuant to a Rule 11 plea agreement. The

government contends that under their Rule 11 plea agreements, James Wise’s guideline

range is expected to be 152-189 months after a government recommended variance, and

Harry Wise’s guideline range is expected to be 210-240 months. Defendants have not

been sentenced because the parties agree that their sentencing should occur after the

trial of their codefendant and their codefendant’s trial has been repeatedly delayed for

various reasons outside the control of Defendants. Defendants now seek release from

custody until they can be sentenced arguing that the COVID-19 pandemic constitutes an

exceptional circumstance that warrants their release.

    II.       ANALYSIS

    A. Defendants do not meet the requirements of § 3143.



          2
         This case was originally assigned to Judge Battani. Because she was unavailable at the time, Judge
Murphy as the presiding district judge heard the Government’s appeal.

                                                        2
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20                PageID.402      Page 3 of 7



      The provisions of 18 U.S.C. § 3143 govern the “Release or detention of a

defendant pending sentence or appeal.” Because Defendants are awaiting sentencing

for offenses under the Controlled Substances Act that carry a maximum term of

imprisonment of at least ten years, their releases are governed by 18 U.S.C. § 3143(a)(2):

          (2) The judicial officer shall order that a person who has been found guilty of
          an offense in a case described in subparagraph (A), (B), or (C) of subsection
          (f)(1) of section 3142 and is awaiting imposition or execution of sentence be
          detained unless –
             (A) (ii) the judicial officer finds there is a substantial likelihood that a
             motion for acquittal or new trial will be granted; or
                    (ii) an attorney for the Government has recommended that no
                    sentence of imprisonment be imposed on the person; and
             (B) the judicial officer finds by clear and convincing evidence that the
             person is not likely to flee or pose a danger to any other person or the
             community.
18 U.S.C. § 3143(a)(2) (emphasis added).
      Here, Defendants entered guilty pleas and waived their respective rights to appeal

as part of their Rule 11 plea agreements. Defendants’ motions do not identify a ground

upon which a motion for acquittal or new trial could be granted. The Government will not,

and cannot, recommend that Defendants receive sentences of no imprisonment. And it

has already been determined by the presiding district court judge that, by clear and

convincing evidence, no condition or combination of conditions will reasonably assure

Defendants appearance or assure the safety of the community. Defendants offer no new

evidence, other than the existence of the COVID-19 pandemic, that changes the facts of

this case. As such, the Court finds that Defendants do not meet the requirements for

release under 18 U.S.C. § 3143(a)(2).




                                              3
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20            PageID.403     Page 4 of 7



   B. Defendants do not establish exceptional reasons as to why continued
      detention would not be appropriate.

       In their reply brief, Defendants also assert that they should be released under 18

U.S.C. § 3145(c).      Defendants contend the COVID-19 pandemic constitutes an

exceptional circumstance warranting release on bond notwithstanding the Court’s

analysis under 18 U.S.C. § 3143.

       The Government responds that the Court does not have authority to review

Defendants’ detention order or to release Defendants on bond under 18 U.S.C. § 3145.

The Government contends review under that section is limited to review by the Court of

Appeals for the Sixth Circuit. The Court disagrees with the Government on this point. “A

defendant subject to detention under § 3143(a)(2) may be released if it is ‘clearly shown’,

among other things, that there are ‘exceptional reasons’ why his detention is

inappropriate. 18 U.S.C. § 3145(c).” United States v. Christman, 596 F.3d 870, 870 (6th

Cir. 2010); see also United States v. Cook, 42 F. App’x 803, 804 (6th Cir. 2002) (holding

that district court judge was not precluded from making a determination of exceptional

circumstances in support of release.). In Christman, the Sixth Circuit found the district

court erred in failing to consider whether the defendant established exceptional

circumstances to support his release pending sentencing, and reversed the district court’s

order with instructions to consider the defendant’s exceptional circumstances arguments.

Id. Following the Sixth Circuit’s instruction in Christman, the Court will consider whether

Defendants establish exceptional circumstances warranting their release on bond

pending sentencing.

       Here, Defendants assert they should be released pending sentencing because the

country is currently experiencing the COVID-19 pandemic and they are at risk of

                                            4
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20                             PageID.404        Page 5 of 7



contracting the virus if they remain incarcerated. Defendant Harry Wise indicates that he

faces additional risk because he has a history of asthma. Defendant James Wise,

however, presents more generalized concerns about the COVID-19 pandemic and does

not claim he has an underlying health condition that places him at an increased risk if he

becomes infected.

        In its response brief, the Government states that no persons at FDC Milan had

tested positive for COVID-19. The Government also described the significant steps the

Bureau of Prisons is taking to prevent the spread of the virus. But in a supplemental

briefing the Government states that 11 detainees or inmates and at least 10 staff

members at the Milan facility have tested positive for the virus. The Government does

not indicate whether Defendants have been in contact with any of the infected individuals.

Nor does the Government explain what additional steps, if any, are being taken to prevent

additional spread of the virus.

        Having considered the entire record in this matter, the Court finds that Defendants

generalized concerns about the risk for contracting the virus do not amount to

“exceptional circumstances” that warrant their release pending sentencing under §

3145(c). The Court further finds that Defendant Harry Wise’s arguments concerning the

potential additional risks he may face if exposed to the virus do not amount to exceptional

circumstances that warrant his release pending sentencing under § 3145.3                                 As the

Government points out, Defendants are no in greater danger of contracting COVID-19

than any other person, and the BOP has instituted numerous precautionary measures to



        3
         While the Government does not dispute that Defendant Harry Wise actually suffers from asthma, the
Government correctly points out that the record lacks sufficient information concerning the scope and history of
Defendant’s condition.

                                                        5
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20              PageID.405     Page 6 of 7



mitigate the spread of the virus. Indeed, while housed at FDC Milan, Defendants have

access to on-site medical professionals to monitor their health and the health of those

around them. There is nothing in the record establishing that Defendants’ medical needs

would not be met while detained, or that their release is otherwise medically necessary.

There is also nothing in the record to establish that Defendants would be less likely to be

exposed to the virus, or would receive better care if infected, outside of the Milan facility.

          Moreover, to the extent Defendants have already been exposed to the virus,

releasing Defendants creates additional risks and danger to the public at large. The Court

finds that granting Defendants’ requested relief may well endanger the public, pretrial

services officers, and local law enforcement officers who are already operating under the

strain of limited resources. And while the Court recognizes that Defendants’ have been

detained pending sentencing longer than they expected, their situation is at least in part

the product of their own choosing. In sum, Defendants fail to establish exceptional

circumstances warranting their release under § 3145(c).

   III.    CONCLUSION

For the above-stated reasons, Defendants motions are DENIED.

     SO ORDERED.


                                           s/Nancy G. Edmunds
                                           Nancy G. Edmunds
                                           United States District Judge

Dated: April 15, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 15, 2020, by electronic and/or ordinary mail.

                                           s/Lisa Bartlett
                                           Case Manager

                                              6
Case 2:18-cr-20799-NGE-EAS ECF No. 95 filed 04/15/20   PageID.406   Page 7 of 7




                                     7
